Citation Nr: 1146073	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  11-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for a shell fragment wound of the left shoulder, rated 0 percent disabling from December 11, 1945, to June 7, 1998, and 10 percent disabling since June 8, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran is seeking a compensable rating for a shell fragment wound of the left shoulder prior to June 8, 1998.  The Veteran originally sought service connection for this injury in October 1945.  A rating decision was issued in March 1946; however, the RO failed to adjudicate the Veteran's claim for service connection for a shell fragment wound of the left shoulder.  The Veteran thereafter sought service connection for a shell fragment wound of the left shoulder in July 1998 and was awarded service connection for a shell fragment wound of the left shoulder and assigned a 10 percent rating effective June 8, 1998.  

The current appeal arose from a claim of clear and unmistakable error (CUE) alleged by the Veteran's representative in a May 2010 statement.  The Veteran's representative argued that there was clear and unmistakable error in a November 1947 rating decision which failed to grant service connection for a shell fragment wound of the left shoulder.  An administrative decision was issued by the Director of Compensation and Pension Services in July 2010 and a rating decision was thereafter issued in July 2010.  The July 2010 rating decision found that a clear and unmistakable error was found in the March 1946 rating decision which failed to grant service connection for a shell fragment wound of the left shoulder.  A 0 percent rating was assigned effective December 11, 1945 (the day after the Veteran separated from service) under Diagnostic Code 7804, which pertains to scars.  A 10 percent rating was continued from June 8, 1998, under the same Diagnostic Code 7804, which pertains to scars.

The Veteran's representative submitted a notice of disagreement and argued that the Veteran's service-connected shell fragment wound of the left shoulder should be rated as compensably disabling under the muscle group injury Diagnostic Codes.  The assignment of a particular Diagnostic Code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Although the Veteran's entire file of service medical records are not of record, a report of physical examination dated in September 1945 associated with the claims file indicates that the Veteran sustained a shrapnel wound to the left shoulder.  Additionally, an extract from the Hospital Admission Card data files from the Surgeon General's Office indicates that the Veteran sustained a penetrating wound(s) to the shoulder with no nerve or artery involvement and was admitted for treatment at a convalescent hospital for the same in March 1945.  Consequently, the Board finds that the Veteran's service-connected shrapnel wound of the left shoulder is more appropriately rated under the Diagnostic Codes pertaining to muscle group injuries (38 C.F.R. § 4.73, Diagnostic Codes 5301-5329).  Therefore, the Veteran should be notified of the regulations pertaining to muscle group injuries.  The Board notes that the effective date of service connection is December 11, 1945, and the provisions of the rating schedule in effect at that time and since 1945 rating schedule should be applied.  

Additionally, the Veteran has not been afforded a VA examination to assess the current severity of his service-connected shrapnel wound of the left shoulder.  Consequently, the Veteran should be scheduled for an examination to assess the current nature and severity of this disorder.  

Finally, VA outpatient treatment records dated through March 2011 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after March 2011 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain any VA treatment records dated since March 2011.  

2.  Schedule the Veteran for a VA examination to assess the nature and severity of his service-connected shrapnel wound of the left shoulder.  The claims folder must be reviewed by the examiner in conjunction with the examination and the report should note that review.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected shrapnel wound of the left shoulder of the left upper extremity, and should discuss any muscle group involvement in accordance with the rating criteria for evaluating muscle disorders specified at 38 C.F.R. § 4.73.  The examiner should state what muscle group or groups are involved.  The examiner should attempt to characterize the level of disability in the left upper extremity in terms of its overall severity (slight; moderate; moderately severe; and severe). 

3.  Then, readjudicate the claim with specific consideration of whether application of diagnostic criteria for injury to a muscle group is appropriate.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  The Veteran should be notified of the regulations pertaining to muscle group injuries since December 1945, to include under the 1933 rating schedule and the provisions of the 1945 rating schedule, with subsequent amendments.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

